Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 17, 2013.




                                       In The

                      Fourteenth Court of Appeals

                                 NO. 14-13-00001-CR

                     IN RE EMMANUEL OLOLADE, Relator


                            ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                262nd District Court
                               Harris County, Texas
                           Trial Court Cause No. 870,145

                     MEMORANDUM OPINION
         On January 2, 2013, relator Emmanuel Ololade filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App.
P. 52.     In the petition, relator asks this court to compel the Honorable Olen
Underwood, administrative judge of the Second Administrative Judicial Region to
send documents relating to the assignment of the presiding judge to relator’s 2001
trial.
      Consideration of a motion that is properly filed and before the court is a
ministerial act. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim.
App.1987) (orig. proceeding). A relator must establish the trial court (1) had a
legal duty to rule on the motion; (2) was asked to rule on the motion; and (3) failed
to do so. In re Keeter, 134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig.
proceeding). A relator must show that the trial court received, was aware of, and
was asked to rule on the motion. In re Villarreal, 96 S.W.3d 708, 710 (Tex.
App.—Amarillo 2003, orig. proceeding). In this proceeding, however, relator did
not attach a file-stamped copy of his motion demonstrating it is actually pending
before the respondent.

      Relator has not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.

                                              PER CURIAM



Panel consists of Justices Frost, Brown, and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                          2